Fourth Court of Appeals
                               San Antonio, Texas
                                     January 14, 2015

                                  No. 04-14-00844-CV

             IN THE INTEREST OF N.R.V., A.M.A.F. AND I.I.F., Children,

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2013-3094-DC
                    The Honorable Cathy O. Morris, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extend Time to file Appellant’s Brief is GRANTED. The
appellant’s brief is due on February 1, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court